DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanford (US 6843412 B1) in view of Wells (US 20030064805 A1), Walker (US 20040204234 A1), and FUJIMOTO (ES 2292898 T3).
Re Claim 1: Sanford discloses 
a method for making funds available to a player at a gaming table (col 1 l 67 – col 2 l 1: entertainment machines 10), the method comprising: 
providing a transaction terminal to a player at a gaming table (col 2 l 12: A point of sale (POS) device 20 is preferably provided for each entertainment machine 10.), said transaction terminal having a financial card reader (col2 l 20: a debit card including a magnetic strip or a smart card) and a wireless communication interface (col 2 l 9); 
receiving input at said transaction terminal of a desired monetary value transaction of a monetary amount (col 2 l 19) from funds associated with a financial account of the player (fig 1: 14); 
reading a financial card of the player with the financial card reader of the transaction device, the financial card associated with the financial account; 
transmitting a request for processing of said monetary value transaction to a remote controller (fig 1: 13) via said wireless communication interface of said transaction terminal; 
transmitting, from said remote controller, a request for approval of said monetary value transaction to a financial processing system (fig 1: 14); 
receiving an approval of said monetary value transaction at said remote controller; 
based upon receipt of said approval of said monetary value transaction (col 2 l 38: If the financial institution authorizes the withdrawal, the host processor signals back to the active layer that the transaction has been approved.), execute processes.
However, Sanford does not disclose delivering a portable transaction terminal to a player.
Wells discloses delivering a portable transaction terminal to a player (p95: an attendant may then bring a wireless game player to the gaming machine).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wells’ teaching in the method of Sanford for providing player a freedom of movement while playing the game (Wells: p9: provide methods and apparatus for extending the opportunities for playing regulated gaming machine).
	However, Sanford modified by Wells does not disclose printing a quasi-cash document representing said monetary amount and receiving said quasi-cash document.
	Walker however discloses printing a quasi-cash document representing said monetary amount and receiving said quasi-cash document (p103: a printer (e.g., such as for printing cashless gaming vouchers), a coupon or product dispenser,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Walker’s teaching in the method of Sanford modified Wells for the purpose of documenting user acceptance of and the responsibility for the value represented by the quasi-cash document.
However, Sanford modified by Wells and Walker does not disclose that the processes include issuing gaming chips in an amount equivalent to said monetary amount to said player at said gaming table in exchange for said quasi-cash document.
FUJIMOTO however discloses that the processes include issuing gaming chips in an amount equivalent to a monetary amount to a player at a gaming table in exchange for a quasi-cash document (a media supply device for game to supply chips (physical game media) within the value stored in the establishment card.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate FUJIMOTO’s teaching in the method of Sanford modified by Wells and Walker for advantages of using chips for the gaming establishments including the players’ tendency to make greater bets with the chips as chips are psychologically one level removed from being a real money as well as being easy to control and visually monitor due the uniform size, shape, and weight.
Re Claim 8: Sanford discloses 
a system for making funds available to a player at a gaming table (col 1 l 67 – col 2 l 1: entertainment machines 10), the system comprising: 
a transaction terminal located at a gaming table (col 2 l 12: A point of sale (POS) device 20 is preferably provided for each entertainment machine 10.), said transaction terminal comprising a controller, one or more input devices, a financial card reader (col2 l 20: a debit card including a magnetic strip or a smart card) and a wireless communication interface (col 2 l 9), said transaction terminal configured to;
receive input of a desired monetary value transaction of a monetary amount (col 2 l 19) from funds associated with a financial account of the player (fig 1: 14) via said one or more input devices;
read a financial card of the player with the financial card reader, the financial card associated with the financial account; and
transmitting a request for processing of said monetary value transaction via said wireless communication interface of said transaction terminal;
a remote controller (fig 1: 13), said remote controller comprising a processor and a communication interface; said remote controller configured to:
receive said request for processing from said transaction terminal;
transmit a request for approval of said monetary value transaction to a financial processing system (fig 1: 14); and
receiving an approval of said monetary value transaction at said remote controller (col 2 l 38: If the financial institution authorizes the withdrawal, the host processor signals back to the active layer that the transaction has been approved.).
a device, said device configured to execute functions in response to a signal received by said printer in response to said approval of said monetary value transaction.
However, Sanford does not disclose that the transaction terminal is portable and comprises a power source and a microprocessor configured to be powered by said power source.
Wells discloses that the transaction terminal is portable (fig 1) and comprises a power source (p53: battery) and a microprocessor (fig 3: 254) configured to be powered by said power source.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wells’ teaching in the system of Sanford for providing player a freedom of movement while playing the game (Wells: p9: provide methods and apparatus for extending the opportunities for playing regulated gaming machine).
However, Sanford modified by Wells does not disclose that the device is a printer, said printer configured to print a quasi-cash document representing said monetary amount.
	Walker however discloses that a device is a printer, said printer configured to print a quasi-cash document representing a monetary amount (p103: a printer (e.g., such as for printing cashless gaming vouchers), a coupon or product dispenser,). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Walker’s teaching in the system of Sanford modified by Wells for the purpose of documenting user acceptance of and the responsibility for the value represented by the quasi-cash document.
However, Sanford modified by Wells and Walker does not disclose a plurality of gaming chips having a value equivalent to said monetary amount, said plurality of gaming chips issued to said player in exchange for said quasi-cash document.
FUJIMOTO however disclose a plurality of gaming chips having a value equivalent to said monetary amount, said plurality of gaming chips issued to said player in exchange for said quasi-cash document (a media supply device for game to supply chips (physical game media) within the value stored in the establishment card.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate FUJIMOTO’s teaching in the system of Sanford modified by Wells and Walker for the advantages of using chips for the gaming establishments including the players’ tendency to make greater bets with the chips as chips are psychologically one level removed being a real money as well as being easy to control and visually monitor due the uniform size, shape, and weight.
Re Claim 15: Sanford discloses 
a method for making funds available to a player at a gaming table (col 1 l 67 – col 2 l 1: entertainment machines 10), the method comprising: 
providing a transaction terminal to a player at a gaming table (col 2 l 12: A point of sale (POS) device 20 is preferably provided for each entertainment machine 10.), said transaction terminal having a financial card reader (col2 l 20: a debit card including a magnetic strip or a smart card) and a wireless communication interface (col 2 l 9); 
receiving input at said transaction terminal of a desired monetary value transaction of a monetary amount (col 2 l 19) from funds associated with a financial account of the player (fig 1: 14); 
reading a financial card of the player with the financial card reader of the transaction device, the financial card associated with the financial account; 
transmitting a request for processing of said monetary value transaction to a remote controller (fig 1: 13) via said wireless communication interface of said transaction terminal; 
transmitting, from said remote controller, a request for approval of said monetary value transaction to a financial processing system (fig 1: 14); 
receiving an approval of said monetary value transaction at said remote controller; 
based upon receipt of said approval of said monetary value transaction (col 2 l 38: If the financial institution authorizes the withdrawal, the host processor signals back to the active layer that the transaction has been approved.), execute processes.
However, Sanford does not disclose hand delivering a portable transaction terminal to a player.
Wells however discloses hand delivering a portable transaction terminal to a player (p95: an attendant may then bring a wireless game player to the gaming machine).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wells’ teaching in the method of Sanford for providing player a freedom of movement while playing the game (Wells: p9: provide methods and apparatus for extending the opportunities for playing regulated gaming machine).
However, Sanford modified by Wells does not disclose the processes including generating a quasi-cash document representing said monetary amount; receiving said quasi-cash document.
Walker however discloses the processes including generating a quasi-cash document representing said monetary amount; receiving said quasi-cash document (p103: a printer (e.g., such as for printing cashless gaming vouchers), a coupon or product dispenser).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Walker’s teaching in the method of Sanford for providing player a freedom of movement while playing the game (Wells: p9: provide methods and apparatus for extending the opportunities for playing regulated gaming machine).
However, Sanford modified by Walker does not disclose that the processes include issuing indicia of monetary value in an amount equivalent to said monetary amount to said player at said gaming table in exchange for said quasi-cash document.
FUJIMOTO however discloses that the processes include issuing indicia of monetary value in an amount equivalent to a monetary amount to a player at a gaming table in exchange for a quasi-cash document (a media supply device for game to supply chips (physical game media) within the value stored in the establishment card.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate FUJIMOTO’s teaching in the method of Sanford modified by Walker for the advantages of using chips for the gaming establishments including the players’ tendency to make greater bets with the chips as chips are psychologically one level removed being a real money as well as being easy to control and visually monitor due the uniform size, shape, and weight.
Re Claims 3 & 10: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 1 and the system in accordance with claim 8, said quasi-cash document comprises a non-negotiable instrument (Walker: p107: non-negotiable token).
Re Claims 5, 12, &19: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 1, the system in accordance with claim 8, and the method in accordance with claim 15, further comprising issuing a transaction receipt to said player and said printer is configured to print a transaction receipt to said player (Walker: p100).
Re Claims 6 & 13: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 5 and the system in accordance with claim 12, wherein said transaction receipt comprises a copy of said quasi-cash document (Walker: p100: printed an indication of a benefit (e.g., a cashless gaming receipt that has printed thereon a monetary value, which is redeemable for cash in the amount of the monetary value).).
Re Claims 7, 14, & 20: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 1, the system in accordance with claim 8 and the method in accordance with claim 15, wherein said financial account comprises a bank account and said financial card comprises a debit card (col 2 l 20: a debit card).
Re Claim 16: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 15, wherein said indicia of monetary value comprises one or more gaming chips (FUJIMOTO: a media supply device for game to supply chips (physical game media) within the value stored in the establishment card.).
Re Claim 17: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 15, wherein said indicia of monetary value comprises one or more monetary value credits (col 2 l 44: i.e., credits the machine).
Re Claim 18: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 15, wherein said step of generating said quasi-cash document comprises printing an instrument representing said monetary amount (Walker p103: a printer (e.g., such as for printing cashless gaming vouchers), a coupon or product dispenser).

Claims 2 & 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanford (US 6843412 B1) modified by Wells (US 20030064805 A1), Walker (US 20040204234 A1) FUJIMOTO (ES 2292898 T3) in view of Lee (US 6748367 B1).
Re Claims 2 & 9: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 1 and the system in accordance with claim 8.
 However, Sanford modified by Wells, Walker, and FUJIMOTO does not disclose the step of storing information regarding said monetary value transaction in a database and a database containing a record of said monetary value transaction.
Lee however discloses the step of storing information regarding said monetary value transaction in a database and a database containing a record of said monetary value transaction (transaction databases).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lee’s teaching in the method and system of Sanford modified by Wells, Walker, and FUJIMOTO for the purpose of keeping track of transactions.

Claims 4 & 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanford (US 6843412 B1) modified by Wells (US 20030064805 A1), Walker (US 20040204234 A1), and FUJIMOTO (ES 2292898 T3) in view of Stolfo (US 5668897 A).
Re Claims 4 & 11: Sanford modified by Wells, Walker, and FUJIMOTO discloses the method in accordance with claim 1 and the system in accordance with claim 8.
However, Sanford modified by Wells, Walker, and FUJIMOTO does not disclose said quasi-cash document comprises a negotiable instrument.
Stolfo however discloses that said quasi-cash document comprises a negotiable instrument (A check is a negotiable instrument).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Stolfo’s teaching in the method and system of Sanford modified by Wells, Walker, and FUJIMOTO for the flexibility of being able to transfer the instrument to another person.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.
	Applicant argues that the transaction terminal of Sanford, is explicitly taught and required to be an integral component of the entertainment machine based on the wording, "point of sale device is coupled to active layer computer and server 12, which in turn is coupled to the host processor 13."  However, the word, “coupled,” does not exclude contactless coupling.  As a matter of fact, Sanford states, “if wireless communications are provided between any of the various components” and “those skilled in the art will understand that various components of the transactions may take place through wireless communication” including the possibility of the point of sale device having a wireless capability.  Sanford also discloses that said transaction terminal having a financial card reader (col2 l 20: a debit card including a magnetic strip or a smart card).
	Applicant argues that the teachings of Sanford, where a credit card is used to put funds onto a gaming machine and Fujimoto where a player uses funds associated with a stored value card to buy chips are incongruent.
	In the gaming establishments (i.e. casinos), the multifaceted advantages of using physical chips are well known, one of them being a psychological factor such as the players’ tendency to make greater bets as chips are psychologically one level removed being a real money.  Thus, one could easily consider combining the advantages of using the chips (of FUJIMOTO) with the system and methods of securing the funds from the financial account of the player (of Sanford).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887

/THIEN M LE/           Primary Examiner, Art Unit 2876